82 So. 3d 1187 (2012)
France ETIENNE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D11-646.
District Court of Appeal of Florida, Fifth District.
March 16, 2012.
James S. Purdy, Public Defender, and Susan A. Fagan, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Megan Saillant, Assistant Attorney General, Daytona Beach, for Appellee.
COHEN, J.
France Etienne appeals from the denial of his motion to correct sentencing error filed pursuant to Florida Rule of Criminal Procedure 3.800(b). Etienne entered an admission to charges that he violated his community control and was sentenced to sixty months in the Department of Corrections as a youthful offender. Finding no error, we affirm.
The plea and discussion during the course of the sentencing hearing are clear that the basis for the violation of community control was being "out of place," a violation of condition eleven,[1] rather than the new substantive violations alleged in the affidavit of violation of community control. However, the sentencing order inadvertently omitted reference to the specific condition violated. See Manis v. State, 30 So. 3d 586 (Fla. 5th DCA 2010). On remand, the trial court shall enter an amended order reflecting a violation of condition eleven.
AFFIRMED; REMANDED FOR ENTRY OF AMENDED ORDER.
ORFINGER, C.J., and MONACO, J., concur.
NOTES
[1]  Condition eleven provides: "You will remain confined to your approved residence except one half hour before and after your approved employment, public service work or any other special activities approved by your Community Control Officer."